 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectively with Local No. 4,Amalgamated Lithographers of America,as the exclusive bar-gaining representative of the employees in the following appro-priate unit :All lithographicproduction employees at the Respondent'sChicago, Illinois,plant including offset pressmen, offsetpressmen helpers and feeders and their apprentices, offsetstrippers,offset spotters and opaquers,offset cameramen,offset platemakers and apprentices,pasteupmen,lithographicartists,film filer and negative storagemen,but excludinglithographic typists and stockhandlers,office clerical em-ployees,guards, professional employees,and supervisors asdefined inthe Act.WE WILL,upon request,furnish Local No. 4, AmalgamatedLithographers of America,with current information as to names,classification,and wage rates of the employees in the appropriateunit,and as to Respondent's health and welfare plan.WE WILL,upon request, bargain collectively with Local No. 4,Amalgamated Lithographers of America,as the exclusive bar-gaining representative of the employees in the appropriate unit,and, if an understanding is reached,embody such understandingin a signed agreement.WE WILL NOT, in any like or related manner,interfere with,restrain,or coerce employees in the exercise of the rights guaran-teed them by Section 7 of the Act.JOHN S. SWIFT COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.E.W. Bliss CompanyandPatternmakers League of NorthAmerica, Grand Rapids Association,AFL-CIO,Petitioner.Case No. 7-RC-4894. September 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Burton R. Horowitz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-133 NLRB No. 29. E.W. BLISS COMPANY193member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations' involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.Petitioner seeks to sever a unit of patternmakers, apprentices,and pattern checkers from a unit of pattern shop department employ-ees at the Employer's Hastings, Michigan, plant.The Employer andthe Intervenor, however, contend that the only appropriate unit is theexisting pattern shop unit and that the requested unit is too limited inscope.The Employer is engaged in the manufacture and sale of metal-working presses, can-making machinery, and arresting mechanisms.The Hastings, Michigan, plant involved herein consists of a foundry,a machine shop, a pattern shop with storage facilities, and a patternstorage area.The pattern shop is located in a building which is at-tached to the foundry.The employees in the foundry are currentlyrepresented by the International Moulders and Foundry WorkersUnion of North America and the machine shop employees are repre-sented, under a separate contract, by the Intervenor, UAW, Local 414.UAW was certified as the representative of the patternmakers, pat-tern checkers, and apprentices in May 1951 and in July 1951, was certi-fied for the remaining employees in the pattern shop. Since that time,UAW Local Union No. 414 has apparently been the contract repre-sentative of all employees in the pattern shop.At the present time there are 23 employees in the pattern shop.They are classified as follows: 11 patternmakers, 4 apprentices, 2 pat-tern checkers, 1 millwright, 4 pattern storage attendants, and 1 patternstorage checker.The pattern checkers are qualified patternmakers.Although the patternmakers, apprentices, and pattern checkers areunder separate supervision, all pattern shop employees work the samehours, are hourly paid, and are covered by the same pension plan.And, although there is no formal, registered apprenticeship program,a shop training program does exist and an apprentice remains in thatclassification for a period of 5 years.1International Union, United Automobile,Aircraft and AgriculturalImplementWorkersof America (UAW), AFL-CIO,and Its LocalUnion No. 414,intervened on the basis ofthe local's current contract with the Employer which expiresOctober 1, 1961TheInternational requests that its namerather thanthat of the local be placed on the ballotIn the absenceof objection,the request is granted.Westinghouse Electric Corporation,119 NLRB1858, 1862.624067-62-vol.133-14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe pattern storage attendants' duties involve transporting the pat-terns to and from the storage area adjacent to the shop.Apprenticepatternmakers are recruited from the pattern storage attendants.The pattern storage checker tags the patterns after they are completedand checked.The millwright repairs and maintains the machinery inthe pattern shop.In view of the above, we find that the patternmakers, apprentices,and pattern checkers are craftsmen and the pattern storage checkerand pattern storage attendants are the type of pattern shop helperwhich the Board customarily includes in a craft unit. SeeSouthernStates Equipment Corporation,113 NLRB 537. As the millwrightworks only in the pattern shop and as he would be the sole exclusion,we shall also include him in the unit.We therefore find that the following employees of the Employer,who comprise the contract unit, constitute an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act : 2All wood patternmakers, apprentices, pattern checkers, pattern stor-age attendants, pattern storage checkers, and millwright, excludingoffice clerical employees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]2 As the unit found appropriate is broader than that requested by the Petitioner, itmay, upon timely notice to the Regional Director,withdraw its petition.Russell Packing Company and Peerless Packing CompanyandCharles Hampton.Case No. 13-CA-3593-1. September 18, 1961DECISION AND ORDEROn October 25, 1960, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the Respondents filed ex-ceptions to the Intermediate Report and a supporting brief.On March 29, 1961, pursuant to a request by the General Counsel,the Board remanded this proceeding for a further hearing before thesame Trial Examiner on the credibility of Alvaro Elzy, a witness forthe General Counsel.On June 5, 1961, the Trial Examiner issued aSupplemental Intermediate Report attached hereto, in which he foundthat Elzy's testimony was now untrustworthy because of inconsistenttestimony which he had given at an unemployment compensation133 NLRB No. 24.